Family Court Act § 340.1 (2) mandates that a fact-finding hearing must be commenced within 60 days after the conclusion of the initial appearance when a respondent is not in detention. Upon motion of the presentment agency and for good cause shown, an adjournment of not more than 30 days may be granted (see, Family Ct Act § 340.1 [3] [a]). However, once such 60-to-90-day period has expired, special circumstances must be shown in order to obtain an adjournment regardless of the source of the delay (see, Family Ct Act § 340.1 [5]; Matter of Frank C., 70 NY2d 408, 413-414).
In the instant case, it was necessary for the petitioner to demonstrate special circumstances, a more stringent standard than a showing of good cause, to obtain an adjournment (see, Matter of Frank C., supra, at 414-415). On the record before us, no such special circumstances have been shown (see, Matter of Vincent M., 125 AD2d 60, affd 70 NY2d 793; Matter of Rodney M., 130 Misc 2d 928; Matter of J.V., 127 Misc 2d 780). Dismissal of the petition was, therefore, proper. Thompson, J. P., Kunzeman, Rubin and Harwood, JJ., concur.